United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2927
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Gregory Jerome Cree,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2006
                                 Filed: October 11, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.


      Gregory Cree appeals the sentence imposed by the district court1 after he
pleaded guilty, pursuant to a plea agreement, to a one-count information charging him
with abusive sexual contact, in violation of 18 U.S.C. §§ 2244(a)(2), (c), 2247 and
1153. His counsel seeks to withdraw and argues in a brief filed under Anders v.
California, 386 U.S. 738 (1967), that imposing the statutory maximum prison term
(144 months) was unreasonable.


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
       We enforce the broad appeal waiver included in the plea agreement: the plea
colloquy reflects that Cree understood and voluntarily accepted the terms of the plea
agreement, including the waiver; this appeal falls within the scope of the waiver, as
the sentence did not exceed the advisory Guidelines range or the statutory maximum;
and no injustice would result from enforcing the waiver. See United States v. Andis,
333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing enforceability of appeal
waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Accordingly, we dismiss the appeal and we grant counsel leave to withdraw.
                     ______________________________




                                         -2-